Title: The Commissioners to the Foreign Affairs Committee, 29 July 1778
From: First Joint Commission at Paris,Adams, John
To: Continental Congress, Foreign Affairs Committee


     
      Gentlemen
      Passi July 29. 1778
     
     We have the Honour of your Letters of May 14. and 15. We congratulate you on the general good Appearance of our Affairs, and are happy in your Assurances that it is your fixed Determination to admit no Terms of Peace, but such as are consistent with the Spirit and Intention of our Alliance, with France, especially as the present Politicks of the British Cabinet, aim at Seducing you from that alliance by an offer of Independance, upon Condition that you will renounce it, a Measure that would injure the Reputation of our states with all the World, and destroy its Confidence in our Honour.
     No authority from Congress, to make an Alteration in the Treaty by withdrawing the 11 and 12 Articles has yet reached Us, but We gave an Extract of your Letter to the Compte de Vergennes, When We exchanged Ratifications, who expressed an entire Willingness to agree to it. We wish for those Powers, by the first opportunity.
     We have not yet seen Mr. Beaumarchais, but the important Concern with him shall be attended to, as soon as may be. We have the Honour to be.
    